Citation Nr: 1617574	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  09-07 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for sarcoidosis with arthritis.

2.  Entitlement to service connection for celiac spruce and anemia (claimed as weakened/vulnerable immune system and stomach problems).

3.  Entitlement to service connection for diabetes mellitus, type II, to include as due to Agent Orange exposure.

4.  Entitlement to service connection for peripheral neuropathy, to include as due to Agent Orange exposure and service-connected disabilities.

5.  Entitlement to an initial disability rating in excess of 10 percent for right hip traumatic arthritis.

6.  Entitlement to an initial disability rating in excess of 10 percent for left hip traumatic arthritis.

7.  Entitlement to an initial compensable disability rating for right hand traumatic arthritis.

8.  Entitlement to an initial compensable disability rating for left hand traumatic arthritis.

9.  Entitlement to an initial compensable disability rating for right foot traumatic arthritis.

10.  Entitlement to an initial compensable disability rating for left foot traumatic arthritis.

11.  Entitlement to an initial compensable disability rating for the right lower leg.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active military service from March 1954 to September 1958 and from December 1958 to July 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In an April 2008 rating decision, the RO, in part, assigned a separate 10 percent rating for left and right knee patellofemoral degenerative (previously evaluated as bilateral patellofemoral degeneration), effective December 7, 2006, respectively.  The RO deferred a decision on entitlement to compensation for residuals, pelvic and bilateral leg injuries (also claimed as arthritis bilateral feet, bilateral shoulders, and bilateral hips).  The RO denied service connection for celiac spruce and anemia (also claimed as weakened vulnerable immune system and stomach problems).  The RO also confirmed and continued denial of service connection for sarcoidosis with arthritis and denied service connection for diabetes mellitus, type II.

In a July 2008 rating decision, the RO, in part, granted service connection for traumatic arthritis of the right and left hip (also claimed as pelvic injuries and left leg injury) assigning a separate evaluation of 10 percent each hip, effective April 23, 2007.  The RO also granted service connection for traumatic arthritis of the right and left hand with a separate noncompensable evaluation for each hand, both effective April 23, 2007.  The RO also granted service connection for traumatic arthritis of the right and left foot with a separate noncompensable evaluation, both effective April 23, 2007.  The RO granted service connection for status post-fracture right lower leg, also claimed as right leg injury assigning a noncompensable rating effective April 23, 2007.  The RO confirmed the previous denial of service connection for sarcoidosis with arthritis and service connection for celiac spruce and anemia; and service connection for diabetes mellitus, type II.

An August 2008 rating decision denied service connection for sarcoidosis with arthritis.

In a December 2009 rating decision, in part, the RO granted service connection for degenerative disc disease, lumbar spine (L4-S 1) (claimed as back pain) assigning an evaluation of 40 percent, effective September 16, 2008.  The RO also granted service connection for degenerative disc disease of the cervical spine (C5-C6, C6-C7) (claimed as back pain) assigning an evaluation of 20 percent, effective September 16, 2008.  The Veteran filed a notice of disagreement as to the effective date assigned that same month.  An SOC (statement of the case) was issued in August 2011.  Additionally, an August 2011 rating decision granted entitlement to an earlier effective date for service connection for degenerative disc disease, lumbar spine, effective June 14, 2007.  However, entitlement to an effective date of May 26, 2006, for service connection of degenerative disc disease lumbar spine was denied.  The RO also granted entitlement to an earlier effective date for service connection for degenerative disc disease, cervical spine (claimed as back pain), effective June 14, 2007.  However, entitlement to an effective date of May 26, 2006 for service connection of degenerative disc disease, cervical spine was denied.  The Veteran did not timely appeal.  Therefore, these issues are not before the Board.

A May 2010 rating decision denied service connection for acute and subacute transient peripheral neuropathy.

The appeal was remanded for a hearing in September 2015.  The Veteran cancelled his hearing in October 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c); 38 U.S.C.A. § 7107(a) (2) (West 2014).

The issues of service connection for peripheral neuropathy, a higher rating for bilateral hip, bilateral hand, bilateral foot, and right lower leg disabilities are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An October 1985 Board decision denied service connection for sarcoidosis with arthritis.

2.  Additional evidence received since the October 1985 Board decision raises a reasonable possibility of substantiating the claim.

3.  The Veteran's sarcoidosis with arthritis had its onset during his active service.

4.  The evidence of record does not show a current diagnosis of anemia or that celiac spruce is related to service.

5.  The competent medical evidence of record establishes that the Veteran has a current diagnosis of diabetes mellitus, type II, and affording him the benefit of the doubt the Board finds that he had service in the Republic of Vietnam during the relevant statutory time period.


CONCLUSIONS OF LAW

1.  The October 1985 Board decision, which denied service connection for sarcoidosis with arthritis, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1100, 20.1104 (2015).

2.  New and material evidence has been submitted to reopen the claim for service connection for sarcoidosis with arthritis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for the establishment of service connection for sarcoidosis with arthritis are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The Veteran is not shown to have celiac spruce and anemia due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

5.  Diabetes mellitus, type II, may be presumed to have been incurred in service.  38 U.S.C.A. § 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Preliminarily, in this decision, the Board reopens and grants service connection for sarcoidosis with arthritis on the merits, and grants service connection for diabetes mellitus, type II.  This award thus represents a complete grant of the benefits sought on appeal for those issues and any deficiency in VA's compliance is deemed to be harmless error.  The Board will proceed to consider the duties to notify and assist regarding the claim for service connection for anemia and celiac spruce, which the Board denies on the merits.

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, VA satisfied its duty to notify by means of a May 2007, April 2009, and March 2010 letter from the agency of original jurisdiction (AOJ) to the Veteran.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claims, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The letters also discussed the downstream disability rating and effective date elements of his claims.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This claim was adjudicated again after these letters were issued and the Board finds no notice or timing error, and neither the Veteran nor his representative has asserted any prejudicial error.

With regard to the Veteran's claim for service connection for celiac spruce and anemia, the Board acknowledges that a VA examination and opinion have not been obtained regarding this claim.  However, the Board finds that a VA examination is not necessary in order to decide the claim.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).  The Board also notes that the Veteran has scheduled for an examination but cancelled this examination.  See 38 C.F.R. § 3.655.

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279. 

With regard to anemia, there is no medical evidence documenting a current disability and celiac spruce was not diagnosed until 2002-decades after service.  Moreover, there is no medical evidence documenting celiac spruce complaints dating back to his service or suggesting an association to service.  There is no competent statement or evidence that any celiac disability is related to a service-connected disability.  See 38 C.F.R. § 3.310.  While the Board has considered the Veteran's lay statements regarding a connection between anemia and celiac spruce and service, the Board ultimately finds these assertions are not competent, as discussed in further detail below.  Accordingly, a VA examination is not necessary to resolve anemia and celiac spruce.

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records (STRs), service personnel records (SPRs), private medical records, VA outpatient treatment reports, VA examinations, and statements from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103; Dingess v. Nicholson, 19 Vet. App. 473 (2006).

II. Petition to Reopen

The Veteran has filed a petition to reopen the previously denied claim of entitlement to service connection for sarcoidosis with arthritis.  For the following reasons, the Board finds that reopening is warranted.

VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  This assessment requires a review of all evidence submitted by or on behalf of a claimant since the last final denial, regardless of whether it was on the merits or on procedural grounds, to determine whether a claim may be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

VA regulation defines "new and material evidence" as follows:  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to qualify as new and material evidence, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (observing that the requirement of raising a reasonable possibility of substantiating the claim is a "low threshold"). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it consists of a statement or opinion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In September 1983, the Veteran submitted a claim to reopen for service connection for sarcoidosis with arthritis.  In an October 1985 Board Decision, the Board denied service connection because there was no current diagnosis of sarcoidosis.  Since the October 1985 Board decision, new and material evidence has been received, namely medical evidence of a current diagnosis.  The medical evidence, in part, reflects that the Veteran had active sarcoidosis in March 2006.  (See VA treatment record).  An April 2008 VA treatment record noted a calcification within the right lobe likely secondary to granulomatous disease.  A March 2010 VA treatment record noted sequela of prior granulomatous disease.  A May 2009 VA treatment record diagnosed the Veteran with skin sarcoidosis.

New and material evidence of a current diagnosis has been received.  Accordingly, this medical evidence relates to an unestablished fact necessary to reopen the claim, and raises a reasonable possibility of establishing service connection.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117-121 (2010).  Therefore, reopening is warranted.

III.  Service Connection-In General

Service connection means that a Veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a). 

A veteran who, during active military service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to an herbicide agent such as Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).  The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6).

Certain diseases associated with exposure to an herbicide agent shall be presumed to be service connected even if there is no evidence of the disease in service, provided that the rebuttable presumption provisions of § 3.307(d) are satisfied.  38 C.F.R. § 3.309(e).

VA has determined that a positive association exists between exposure to herbicides and the subsequent development of the following conditions: AL amyloidosis; chloracne or other  acneform disease consistent with chloracne; type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease including coronary artery disease, including coronary spasm, and coronary bypass surgery, and stable, unstable and Prinzmetal' s angina); all chronic B-cell leukemias (including but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda (PCT); prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). PCT, chloracne, and acute and subacute peripheral neuropathy are required to become manifest to a compensable degree within one year from last exposure.

IV. Sarcoidosis 

The Veteran asserts that sarcoidosis with arthritis is related to service.

During service, the STRs reflect that the Veteran sought medical treatment for complaints of arthralgia of one week's duration where blood tests were ordered and showed a positive latex test which resulted in an impression of rheumatoid arthritis in June 1969.  He was referred to a rheumatologist for consultation.  At that time, he gave a history of bilateral symmetrical pain and stiffness of the ankles, knees, elbows, wrists and fingers of three weeks' duration.  On examination, the ankles were swollen without, redness, heat or tenderness.  The other joints were normal.  The diagnostic impression was bilateral symmetrical arthralgia with history of arthritis, etiology uncertain and rule out serum sickness, post-infectious arthritis, early rheumatoid arthritis.

In July 1969, a chest x-ray showed a bilateral hilar enlargement.  An August 1969 reflected a diagnostic impression of probable sarcoid.  The STRs also showed that the Veteran underwent another evaluation in September 1969.  On examination, x-ray showed a bilateral mild sarcoidosis manifested by hilar adenopathy only.

The STRs further showed that in January 1970 the Veteran underwent a further evaluation.  X-rays' showed a pearly total subsidence of bilateral hilar adenopathy.  It was noted, that pulmonary function tests were within norma1 limits.  In April 1974, the Veteran underwent a physical examination in connection with his retirement.  He gave a history of having had sarcoidosis in 1969.  His diagnoses included sarcoid arthritis upon his retirement physical examination.  

Post-service, he gave a history of sarcoidosis in April 1976.  In May 1978, the Veteran reported a history of sarcoidosis.  A September 1983 examination showed a history of pulmonary sarcoidosis.  A subsequent assessment included a history of pulmonary sarcoidosis--inactive.  In June 1984, he underwent a VA examination that showed normal pulmonary function test.  The diagnosis was history of sarcoidosis, no residual pulmonary, bone, skin or other systemic residuals identified.  A December 2005 VA treatment record noted a history of skin sarcoid and the Veteran was to have his rash evaluated by a dermatologist.  A September 2006 VA treatment record showed calcifications in segment 5 of the liver as well as segment 8, consistent with old granulomatous disease.  An additional calcified mesenteric lymph node was identified.  The medical evidence, in part, reflects that the Veteran had active sarcoidosis in March 2006.  (See VA treatment record).  An April 2008 VA treatment record noted a calcification within the right lobe likely secondary to granulomatous disease.  A March 2010 VA treatment record noted sequela of prior granulomatous disease.  A May 2009 VA treatment record diagnosed the Veteran with skin sarcoidosis.

The medical evidence reflects that the Veteran was diagnosed in service with sarcoidosis with arthritis and has a current diagnosis related to service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  See also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely") (citing Reonal)). 

Absent of any probative medical evidence to the contrary, the Board resolves reasonable doubt in the Veteran's favor and finds that the evidence supports a grant of entitlement to service connection for sarcoidosis with arthritis.  38 C.F.R. §§ 3.102, 3.303; see also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

V.  Celiac Spruce and Anemia

The Veteran asserts that his anemia and celiac spruce are service-related.

In this case, the medical evidence fails to show that the Veteran has a current diagnosis of anemia.  His STRs reflect a finding of mild anemia in July 1969.  A December 1983 treatment record noted history of anemia since 1983.  VA treatment records reflect that he was diagnosed with iron deficiency anemia in April 1996, June 1998, October 1999, and July 2002.  A May 2002 VA treatment record diagnosed mild anemia.  However, a June 2004 VA examination showed normal hemoglobin and hematocrit levels and did not diagnose anemia.  The medical evidence of record during the appeal period does not reflect a current diagnosis of anemia.  Based on the medical evidence of record, the Board finds there is no current disability.  In the absence of confirmed diagnoses of anemia, meaning medical evidence showing the Veteran has the condition alleged, service connection is not warranted.  The case law is well-settled on this point.  In order for a claimant to be granted service connection for a claimed disability, there must be evidence of a current disability.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection is limited to cases wherein the service incident has resulted in a disability, and in the absence of proof of a present disability, there can be no valid claim); see also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (service connection claim must be accompanied by evidence establishing the claimant currently has the claimed disability). 

With regards to celiac spruce, STRs reflect a July 1958 Report of Medical History where he denied stomach or intestinal trouble.  An April 1974 separation for retirement examination reflects normal upper GI series.  The Veteran was not diagnosed with celiac spruce until June 2002.  Specifically, a treatment record noted biopsy, duodenum: lymphocytes in mucosal epithelial cells, increased plasma cells, and severely blunted villi; changes were consistent with celiac disease (gluten sensitivity).  Thus, over 28 years elapsed between the Veteran's period of active service, which ended in 1974, and the initial findings of celiac spruce disorder.  This long period of time weighs against a relationship to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service in terms of whether a condition was incurred therein).

Because the Veteran's celiac spruce disorder did not manifest during service or until many years after separation, service connection may not be established based on chronicity in service or a continuity of symptoms after service, or on a presumptive basis for a chronic disease that manifests to a compensable degree within one year of separation.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).

The Veteran is a layperson not in the field of medicine and thus does not have the expertise to determine whether his celiac spruce disorder was caused service, as this is a medical determination that is too complex to be made based on lay observation alone.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the medical issue in question); Madden v. Gober, 125 F.3d 1477, 1481   (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").

Considering all the evidence of record, the Board finds that this disability did not begin in service and that there has not been a continuity of symptomology of this disability from service to the present.  In addition, the preponderance of the evidence weighs against a finding that any present disability is due to an event, injury or symptoms in service or secondary to a service-connected disability.

The benefit sought on appeal is accordingly denied since there is no reasonable doubt to be resolved in the Veteran's favor.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).
VI. Diabetes Mellitus

As discussed above, presumptive service connection is available for specific diseases associated with exposure to herbicide agents, those conditions listed under 38 C.F.R. § 3.309(e), including diabetes mellitus, type II. 

The Board will grant the benefit sought of service connection for diabetes mellitus, on basis of presumptive service connection.  The Veteran served in Vietnam from May 1967 to April 1968 exposure to Agent Orange is presumed.  

Post-service treatment records reflect that he was diagnosed with diabetes in December 2008.  Although an April 2007 VA examiner rendered an opinion that the Veteran did not meet the required criteria for diagnosis of diabetes mellitus, type 2, at that time; he noted that the lab work was still pending.  Subsequently, the Veteran was diagnosed with diabetes type II in June 2009.  (See VA treatment record dated on June 19, 2009).  And again, the Veteran was diagnosed with diabetes mellitus February 2010.

The Veteran's diagnosis of diabetes mellitus, type II is presumed to have developed from Agent Orange exposure, without further medical evidence needed to show a connection to service.  See 38 C.F.R. §§ 3.307, 3.309(e) (2015).  Thus, the claim is granted.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a sarcoidosis with arthritis is reopened.

Service connection for sarcoidosis with arthritis is granted.

Service connection for celiac spruce and anemia is denied.

Service connection for diabetes mellitus, type II is granted.
REMAND

With regard to the claims for a higher rating of the right and left hip with traumatic arthritis; the right and left hand with traumatic arthritis, the most recent VA examination of record is dated in June 2008.  The additional medical evidence received is not adequate to rate the disabilities because it does not contain range of motion testing.  On remand, the Veteran should be afforded a VA examination.

With regard to the right and left foot with traumatic arthritis and right lower leg, the Board's review of the October 2010 examinations in conjunction with a review of the current evidence of record reveals that these reports are inadequate for adjudicating the disabilities on the merits.  On remand, the Veteran should be afforded a VA examination.

With regard to peripheral neuropathy, a VA examination is warranted to determine if it is related to the now service-connected diabetes mellitus, type II.  By way of history, the STRs show no evidence of peripheral neuropathy while in service.  Post-service records reflect a diagnosis of distal axonal sensory neuropathy and/or "polyneuropathy, acquired." on February 9, 2009.  On remand, the Veteran should be afforded a VA examination.

Finally, additional records should be obtained, as set forth below.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records from the VA Healthcare System, dated from April 2016 (or any VA treatments records not associated with the claims file) forward.

2.  Make arrangements to obtain the information necessary from the Veteran to obtain any private treatment records not already associated with the claims file.

3.  After the above treatment records have been obtained to the extent possible (directives #1-#2), schedule the Veteran for a VA examination to determine the severity of his bilateral hip, bilateral hand, bilateral foot, and right lower leg disabilities.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail. 

All manifestations of the Veteran's disabilities must be identified.  The appropriate Disability Benefits Questionnaire(s) (DBQs) should be completed.

4.  After the above treatment records have been obtained to the extent possible (directives #1-#2), schedule the Veteran for a VA peripheral nerves examination by an appropriate medical professional.

The examiner should review the Veteran's claims file in conjunction with the examination.  All appropriate testing should be conducted, and all findings should be reported in detail. 

First, the examiner should determine whether the Veteran has a current diagnosis of peripheral neuropathy.

Next, the examiner should provide opinions as to the following:

a) Is it at least as likely as not that the Veteran's peripheral neuropathy (if diagnosed) was caused by his service-connected diabetes mellitus, degenerative disc disease, or by the aggregate of his service-connected disabilities and/or herbicide exposure? 

b) Is it at least as likely as not that the Veteran's peripheral neuropathy (if diagnosed) was aggravated by his service-connected diabetes mellitus, degenerative disc disease, or by the aggregate of his service-connected disabilities and/or herbicide exposure? 

An explanation should be provided to support every opinion expressed.

5.  Review the medical examination report(s) obtained to ensure that the remand directives have been accomplished, and return the case to the examiner(s) if all questions posed are not answered. 

6.  Finally, readjudicate the claims on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


